DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on February 22, 2021.
Claims 1-10, 12, and 13 are pending.
Claims 1-10, 12, and 13 have been amended.
Claim 11 has been canceled.
Claims 1-10, 12, and 13 are allowed and will be renumbered as 1-12 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on February 22, 2021. These drawings are acceptable.

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations, at least, are: “a source acquisition part […],” “an arithmetic logic identification part […],” “an arithmetic logic supply part […],” “a correspondence table creation part […],” and “a correspondence relation determination part […]” in Claims 1-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mel R. Quintos (Reg. No. 31,898) on December 2, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend the title of the invention as follows:

SYSTEM, INFORMATION PROCESSING METHOD, AND PROGRAM FOR DIRECTLY EXECUTING ARITHMETIC LOGIC ON VARIOUS STORAGES

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 02/22/2021), please cancel Claim 11 and amend Claims 1-10, 12, and 13 as follows:

1. (Currently Amended) A system which includes a user application stored in an object storage and having a predetermined arithmetic logic in a source code and enables predetermined processing to be performed on predetermined data by causing at least one heterogeneous device predetermined arithmetic logic, the system comprising:
a source acquisition part that acquires the source code;
an arithmetic logic identification part that identifies the predetermined arithmetic logic from the source code by using a predetermined application programming interface (API);
an arithmetic logic supply part that supplies the predetermined arithmetic logic to a compiler of a processor designated on the basis of the source code;
a correspondence table creation part that, when the object storage stores a result obtained by compiling of the compiler of the designated processor as an execution image, creates a processor correspondence table in which a path to the execution image, which is stored in the object storage, in the designated processor is associated with the designated processor and stores the processor correspondence table in the object storage; and
a correspondence relation determination part that stores a correspondence relation, in which the predetermined arithmetic logic supplied by the arithmetic logic supply part is associated with a storage path of the processor correspondence table stored in the object storage, in the object storage.

2. (Currently Amended) The system according to claim 1, further comprising:
a device management part that checks whether or not the processor designated on the basis of the source code is a usable processor which is usable in the system, wherein
in a case where the device management part confirms that the usable processor exists, the arithmetic logic supply part supplies the predetermined arithmetic logic to the usable processor.

2, further comprising:
a storage integration management part that checks whether or not access to data other than the predetermined data from the identified arithmetic logic exists, wherein
in a case where it is determined that the access to the data other than the predetermined data from the identified arithmetic logic does not exist in the storage integration management part, the device management part checks whether or not the processor designated on the basis of the source code is a usable processor which is usable in the system.

4. (Currently Amended) The system according to claim 1, wherein
[[a]] the plurality of processors are designated on the basis of the source code, and
the arithmetic logic supply part supplies the predetermined arithmetic logic to each compiler of the plurality of designated processors.

5. (Currently Amended) The system according to claim 1, further comprising:
a control part, wherein
the object storage stores the predetermined data on the basis of a data position of the predetermined data,
the system uses a Uniform Resource Identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter as a pointer to access the predetermined data instead of the data position of the predetermined data,
the control part controls and activates an application designated by the predetermined scheme associated with the URI and passes the resource of the URI to the application, and
of the predetermined data on the basis of the resource of the URI and controls data designated by the URI and stored in the object storage.

6. (Currently Amended) The system according to claim [[1]] 2, wherein
the object storage stores device information regarding the plurality of heterogeneous devices,
in a case where execution of the user application starts, the user application designates data to be accessed by the predetermined arithmetic logic of the user application and designates a device on which the predetermined arithmetic logic is executed, the system further comprising:
an execution context creation part that creates an execution context to be executed in the predetermined arithmetic logic on the basis of the designated data, wherein
the device management part acquires the device information regarding the device designated by the user application from the object storage and identifies a target processor on which data processing is executed, and
the execution context creation part refers to the processor correspondence table and the correspondence relation and writes the path to the execution image associated with the target processor in the processor correspondence table associated with the predetermined arithmetic logic in the execution context.

7. (Currently Amended) The system according to claim 6, further comprising:
a transmission processing part that, in a case where the user application instructs execution of the predetermined arithmetic logic, writes the execution context in which the path to the execution image associated with the target processor is written in a storage queue in order to supply the execution context to an outside system.

8. (Currently Amended) The system according to claim 7, further comprising:
a reception processing part that receives the execution context in which the path to the execution image associated with the target processor is written from the transmission processing part and decodes the execution context;
a memory management part that prepares an execution environment in which the predetermined arithmetic logic is executed on the basis of the device information in the decoded execution context;
an execution image acquisition part that acquires the execution image from the object storage on the basis of the path to the execution image associated with the target processor in the decoded execution context; and
an arithmetic logic execution part that sets the data in the decoded execution context as an argument and executes the predetermined arithmetic logic by using the execution image in the execution environment.

9. (Currently Amended) The system according to claim 8, further comprising:
a result storage execution part that stores a result obtained by executing the predetermined arithmetic logic in the arithmetic logic execution part in the object storage.

10. (Currently Amended) The system according to claim 1, wherein
the predetermined arithmetic logic is used for distributed processing.

11. (Canceled)

12. (Currently Amended) An information processing method of a system which includes a user application stored in an object storage and having a predetermined arithmetic logic in a source code and enables predetermined processing to be performed on predetermined data by causing at least one heterogeneous device of a plurality of heterogeneous devices to execute the predetermined arithmetic logic, the method comprising:
a source acquisition step of acquiring the source code;
an arithmetic logic identification step of identifying the predetermined arithmetic logic from the source code by using a predetermined application programming interface (API);
an arithmetic logic supply step of supplying the predetermined arithmetic logic to a compiler of a processor designated on the basis of the source code;
a correspondence table creation step of, when the object storage stores a result obtained by compiling of the compiler of the designated processor as an execution image, creating a processor correspondence table in which a path to the execution image, which is stored in the object storage, in the designated processor is associated with the designated processor and storing the processor correspondence table in the object storage; and
a correspondence relation determination step of storing a correspondence relation, in which the predetermined arithmetic logic supplied in the arithmetic logic supply step is associated with a storage path of the processor correspondence table stored in the object storage, in the object storage.

heterogeneous device of a plurality of heterogeneous devices to execute the predetermined arithmetic logic, the program stored in a non-transitory computer-readable medium causing a computer to execute:
a source acquisition function of acquiring the source code;
an arithmetic logic identification function of identifying the predetermined arithmetic logic from the source code by using a predetermined application programming interface (API);
an arithmetic logic supply function of supplying the predetermined arithmetic logic to a compiler of a processor designated on the basis of the source code;
a correspondence table creation function of, when the object storage stores a result obtained by compiling of the compiler of the designated processor as an execution image, creating a processor correspondence table in which a path to the execution image, which is stored in the object storage, in the designated processor is associated with the designated processor and storing the processor correspondence table in the object storage; and
a correspondence relation determination function of storing a correspondence relation, in which the predetermined arithmetic logic supplied by the arithmetic logic supply function is associated with a storage path of the processor correspondence table stored in the object storage, in the object storage.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a correspondence table creation part that, when the object storage stores a result obtained by compiling of the compiler of the designated processor as an execution image, creates a processor correspondence table in which a path to the execution image, which is stored in the object storage, in the designated processor is associated with the designated processor and stores the processor correspondence table in the object storage; and a correspondence relation determination part that stores a correspondence relation, in which the predetermined arithmetic logic supplied by the arithmetic logic supply part is associated with a storage path of the processor correspondence table stored in the object storage, in the object storage” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claims 12 and 13.
The closest cited prior art, US 2011/0131293 (hereinafter “Mori”), teaches a data delivery apparatus that delivers data used for system construction in an information processing apparatus. However, Mori fails to teach “a correspondence table creation part that, when the object storage stores a result obtained by compiling of the compiler of the designated processor as an execution image, creates a processor correspondence table in which a path to the execution image, which is stored in the object storage, in the designated processor is associated with the designated processor and stores the processor correspondence table in the object storage; and a correspondence relation determination part that stores a correspondence relation, in which the predetermined arithmetic logic supplied by the arithmetic logic supply part is associated with a .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2002/0144086 (hereinafter “Tanaka”) discloses a multiprocessor system, a multiprocessor control method and a multiprocessor control program retaining computer-readable recording medium, which are capable of not only optimizing each of functions of two or more processor elements, but also securely accomplishing the interchange of information between these processor elements, and more even reducing the power consumption.
US 2011/0157195 (hereinafter “Sprangle”) discloses sharing execution resources between a CPU and GPU.
US 2013/0007708 (hereinafter “Sakaki”)
US 2016/0261526 (hereinafter “Kodama”) discloses a scheduler for performing process allocation (scheduling) is controlled so that a destination process of a packet (that is, a process for processing the packet) is allocated to a CPU to which the packet is distributed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191